Citation Nr: 0707423	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  98-15 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease and degenerative disc disease, currently evaluated as 
40 percent disabling.

2.  Entitlement to an initial evaluation in excess of 40 
percent for right leg sciatica syndrome.

3.  Entitlement to an effective date earlier than March 25, 
2003, for award of a total rating based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1969 to 
March 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in February 1998 
(denying a rating higher than 10 percent for lumbosacral 
strain), February 2000 (granting a rating of 40 percent, but 
no more, for lumbosacral strain), and July 2003 (granting 
service connection for sciatica syndrome of the right leg 
with an assigned initial rating of 40 percent, and also 
granting entitlement to a TDIU effective March 25, 2003).

Inasmuch as one of the claims on appeal involves a request 
for higher initial rating following the grant of service 
connection, the Board has characterized that issue in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already service 
connected).  

In August 2005, the Board issued a decision denying the 
issues on appeal.  The veteran thereupon appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which, in an order dated June 15, 2006, 
granted a Joint Motion for Partial Remand (Joint Motion) and 
vacated the Board's decision.  The Court's order directed the 
Board to consider whether extraschedular rating pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2006) is 
warranted; the issue of entitlement to earlier effective date 
for a TDIU was determined to be "inextricably intertwined" 
and was remanded with the increased rating claims.

In October 2006 the Board remanded the case to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C. for 
actions in compliance with the Court's order.

For the reasons expressed below, the appeal is again REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.

REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted, 
even though such action will, regrettably, further delay an 
appellate decision on the claim.  

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Id.  Because the RO 
did not fully comply with the directives of the Board's prior 
remand in this appeal, another remand is warranted.

Specifically, the Board's remand in October 2006 directed the 
RO to refer the claim the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for consideration 
of an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  It appears that the referral was done in 
January 2007, although there is nothing in the file showing 
the outcome of the extraschedular review.

The Board's October 2006 remand also directed the RO, 
following the completion of the actions above, to review the 
evidence and determine whether the veteran's claims may be 
granted, and, if not, to furnish the veteran with a 
Supplemental Statement of the Case (SSOC) and provide the 
veteran an opportunity to respond before returning the case 
to the Board for further appellate review.  Review of the 
file does not show that this portion of the Board's remand 
has been accomplished.  

The Board accordingly finds that the matter must be remanded 
again for compliance with the instructions of the original 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Following completion of the review of 
the Director, Compensation and Pension 
Services, in regard to the question of 
entitlement to extraschedular evaluation, 
the RO should review the evidence and 
determine whether the veteran's claims on 
appeal may be granted.

2.  For any benefits on appeal that are 
not granted, the RO should furnish the 
veteran with an appropriate SSOC and 
provide him with an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




